[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
CT Page 10140
This case involves two small claims transfers to the regular docket. In the first, plaintiff claims payment for five loads of fill delivered to defendant's premises and in the second, damages for work performed and equipment supplied.
Defendant denies that plaintiff delivered any fill or provided any work or equipment requested by him or for his benefit.
Defendant has counterclaimed requesting rent for the storage on his premises of plaintiff's equipment which he asserts were not removed for a long period of time although he demanded that plaintiff do so.
The two essential witnesses in the case were the parties. The one other witness did not testify regarding matters really in controversy. The exhibits are equivocal. Plaintiff and defendant's testimony were totally different on the issues at hand. Neither was more credible.
Neither party has substantiated his burden of proving his case by a fair preponderance of the evidence. Judgment may enter for the defendant on the plaintiff's case and for the plaintiff on the counterclaim. No costs are awarded to either party.
JOHN J. LANGENBACH JUDGE, SUPERIOR COURT